Citation Nr: 0109450	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.

2.  Entitlement to an extension of a temporary total 
evaluation based on surgical treatment for a service-
connected disability requiring convalescence beyond December 
31, 1996.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was assigned a temporary total disability 
evaluation through December 31, 1996 following right knee 
surgery in September 1996.

3.  The medical evidence of record reflects that in January 
1997, the veteran's right knee was doing well and he was 
released to full activity.  

4.  Additional clinical records dated in February 1997 
reflect no complaints relevant to the right knee and indicate 
that the veteran was not working because of back pain.  

5.  The record reflects no competent medical evidence of an 
incompletely healed wound, therapeutic immobilization, 
application of a body cast, the necessity for house 
confinement, or the necessity for the continued use of a 
wheelchair or crutches subsequent to December 31, 1996.




CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
evaluation beyond December 31, 1996 for a period of 
postoperative convalescence have not been met.  38 C.F.R. § 
4.30 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in an April 1994 rating 
decision, the RO granted entitlement to service connection 
for patellofemoral syndrome, evaluated as 10 percent 
disabling.  In September 1996, the veteran underwent 
arthroscopy and lateral release of the right knee.  In an 
October 1996 rating decision, the RO assigned a 100 percent 
temporary total evaluation for a period of one month based on 
surgical treatment requiring convalescence.  A 10 percent 
evaluation of the right knee was continued thereafter.  In a 
December 1996 rating decision, the RO extended the 100 
percent temporary total evaluation based on surgical 
treatment requiring convalescence through December 31, 1996.  
In a March 1998 rating decision, the RO determined that a 20 
percent evaluation was warranted for the veteran's service-
connected right knee disability.  

The veteran has alleged that he reinjured his right knee in 
April 1997 because he was released to full activity too soon.  
Thus, the veteran contends that he is entitled to an 
extension of his temporary total disability until his knee 
healed sufficiently to allow him to be employed.  

A VA clinical record dated January 8, 1997 reflects the 
veteran was doing well status-post lateral release.  It was 
also noted that the veteran reported his knee was 
progressively getting better.  A plan of full activity of the 
right lower extremity was noted.  Clinical records dated in 
February 1997 reflect complaints of back pain after weed-
eating and raking the yard on February 13, 1997.  It was 
noted that the veteran had no problems with walking or 
sleeping.  It was also noted that the veteran was self-
employed as a custom fishing rod maker and guide, and had not 
worked since the start of his back pain.  Additional clinical 
records dated in February 1997 reflect treatment for eczema.  
The record is silent for any additional complaints related to 
the right knee until May 1997. 

A May 22, 1997 VA clinical record notes visible swelling of 
the right knee and marked crepitus with any range of motion.  
It was noted that the veteran would be unable to work until 
evaluated by the orthopedic department at the Portland VA 
medical center.  A VA clinical record dated in August 1997 
reflects that the veteran was doing okay January 8th and was 
hiking in April when he experienced severe pain.  It was 
noted that he was able to return to work at that time. 

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the firs day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:

(1) surgery necessitating at least one month of post-
operative convalescence (See 38 C.F.R. § 4.30(a)(1));

(2) surgery with severe post-operative residuals such 
as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
the continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) (See 38 C.F.R. 
§ 4.30(a)(2)); or

(3) immobilization by case, without surgery, or one 
major joint or more.  (See 38 C.F.R. § 4.30(a)(3)).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six-month period may be made only under 
38 C.F.R. § (a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).  

A review of the record reflects that the veteran was granted 
a temporary total evaluation based on surgical treatment 
requiring convalescence through December 31, 1996.  
Subsequent clinical records dated in early January 1997 
reflect the veteran's right knee was improving and he was 
released to full activity.  As previously noted, the record 
is silent for any additional complaints related to 
convalescence of the right knee until May 1997.  In the 
interim, the record reflects that the veteran engaged in 
fishing and yard work with no reported knee complaints.  The 
records also reflect no difficulty with walking.  
Furthermore, the February 1997 clinical records suggest that 
the veteran was working until the onset of his back pain on 
February 13, 1997.  The Board concludes that this evidence 
indicates that the veteran's right knee convalescence 
following the September 1996 surgery was completed by January 
1997.  This medical evidence is consistent with the veteran's 
May 1997 statement, in which he reported that he was found 
fit by the orthopedic department in January 1997 and was 
doing fine until he went hiking in April.  

The Board recognizes that the veteran claims to have 
reinjured his knee in April and that subsequent treatment 
records demonstrate increased symptomatology.  However, the 
record does not indicate that those complaints and 
symptomatology are related to the convalescence following 
surgery in September 1996.  Rather, they indicate a worsening 
of a service-connected condition that is being appropriately 
addressed through a claim for an increased evaluation.  

Furthermore, the record reflects no competent medical 
evidence of an incompletely healed wound, therapeutic 
immobilization, application of a body cast, the necessity for 
house confinement, or the necessity for the continued use of 
a wheelchair or crutches subsequent to December 31, 1996.  
Thus, the Board is compelled to conclude that an extension of 
entitlement to a temporary total disability evaluation beyond 
December 31, 1996 is not warranted.  



ORDER

Entitlement to an extension of a temporary total evaluation 
based on surgical treatment for a service-connected 
disability requiring convalescence beyond December 31, 1996 
is denied.  



REMAND

A review of the record reflects that the veteran has not been 
afforded a VA examination of his service-connected right knee 
since August 1997.  Thus, the Board is of the opinion that 
additional development of the record is needed to enable the 
Board to render a final determination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment for his right knee 
disability since 1997.  After securing 
the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder.

2.  The veteran should be afforded a VA 
specialist examination of his right knee 
to determine the current nature and 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests and studies 
should be performed and all findings must 
be reported in detail.  The examiner is 
requested to report the ranges of motion 
achieved in the veteran's right knee as 
well as the normal range of motion.  The 
examiner is specifically requested to 
comment upon the presence or absence of 
ankylosis, recurrent subluxation, lateral 
instability, and/or dislocated cartilage.  
If recurrent subluxation or lateral 
instability is found, the examiner should 
express an opinion as to whether it is 
best described as slight, moderate, or 
severe.  

The examiner is also requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran results in 
functional loss.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning his right knee and 
offer an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  
The examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected right 
knee disability.

Finally, the examiner should comment on 
whether the veteran's service-connected 
right knee disability causes weakened 
movement, excess fatigability, and 
incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for a right knee 
disability.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E.  Ormond, Jr. 
	Member, Board of Veterans' Appeals





 



